Citation Nr: 1700112	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-31 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the discontinuance of the 100 percent evaluation for residuals of prostate cancer, effective August 1, 2010, was proper.

2.  Entitlement to an increased disability rating for prostate cancer residuals from August 1, 2010, currently evaluated as 60 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As concerns the reduction, the Board notes that this matter does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  In this case, however, the rationale provided by the RO, during the appeal period, discussed the claim as one for increase.  Specifically, in the September 2012 statement of the case, the RO indicated that a higher rating of 80 percent was not warranted unless there were symptoms of renal dysfunction.  Moreover, the Veteran repeatedly offered argument concerning the current severity of his prostate cancer residuals, to include that it significantly impacted all aspects of his life, potentially raising the issue of whether consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016) would be warranted.  Accordingly, the Board has characterized the issues as including an increased rating claim, as stated on the title page.

The issue of entitlement to an increased rating for prostate cancer residuals is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if further action, on his part, is required.


FINDINGS OF FACT

1.  The discontinuance of the 100 percent evaluation for prostate cancer is not a formal rating reduction in this case, as the "reduction" was by operation of law in accordance with 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.

2.  The procedural requirements of 38 C.F.R. § 3.105(e) were properly and appropriately completed in this case.

3.  Following August 1, 2010, the evidence of record does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or, had any local recurrence or metastasis of his prostate cancer, such that continued application of a 100 percent evaluation for residuals of prostate cancer were appropriate under 38 C.F.R. § 4.115b, DC 7528.


CONCLUSION OF LAW

The discontinuance of the 100 percent evaluation for residuals of prostate cancer effective August 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.7, 4.115b, DC 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2010 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The March 2010 letter informed the Veteran of the evidence necessary to sustain his increased rating claim.  The March 2010 letter additionally informed the Veteran of his right to a predetermination hearing as well as informed him that he could present further evidence with regards to the proposed discontinuation of his 100 percent evaluation for prostate cancer residuals.  The letter was fully compliant with 38 C.F.R. § 3.105(e).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as, post-service reports of VA and private treatment and examinations.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Discontinuance

From August 26, 2005 to August 1, 2010, an initial 100 percent rating was assigned due to the Veteran's prostate cancer diagnosis with active malignancy.  Since August 1, 2010, the Veteran's prostate cancer disability has been rated as 60 percent disabling based on residuals (voiding dysfunction).  The Veteran disagrees with the May 2010 (final reduction) rating decision that reduced his initial disability rating for prostate cancer from 100 to 60 percent, effective August 1, 2010.

This case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's 100 percent and 60 percent evaluations were assigned under DC 7528, malignant neoplasms of the genitourinary system, which assigns a 100 percent for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates.

A note after DC 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. 
§ 4.115b, DC 7528, Note.

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id. 

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, DC 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

In the present case, DC 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.

In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the temporal element of DC 7528.  In short, the rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under DC 7528.  As discussed further below, the Board finds that the procedural requirements were properly followed in this case and the "reduction" was by operation of law under DC 7528 in this case.

In so finding, the Board notes that in Tatum v. Shinseki, the Court held that, if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105(e) was not required.  See 24 Vet. App. 139, 145 (2010).  The Court explained that the plain meaning of 38 C.F.R. § 3.105(e) was that such notice is warranted only where there is a reduction in compensation payments currently being made.  Id.  Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA previously held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  In the Tatum case, a single rating decision on appeal assigned staged 100 percent and 10 percent ratings for prostate cancer residuals under DC 7528, such that there never was any reduction in compensation payments, as no compensation was being paid prior to the rating decision at issue.

However, the facts of Tatum can be distinguished from the present case, such that the Board finds that 38 C.F.R. § 3.105(e) notice is still applicable here.  In this regard, in the present case, unlike the facts of Tatum, there was actually a reduction in the compensation payments being made, as the RO originally assigned a 100 percent rating for prostate cancer in a December 2006 rating decision, and subsequently reduced the rating to 60 percent in a May 2010 rating decision.  In other words, at the time of the May 2010 rating decision that reduced the Veteran's compensation rating from 100 to 60 percent, the Veteran was already in receipt of compensation.  Moreover, this reduction in the rating for prostate cancer reduced the overall level of compensation.  Thus, the procedural requirements of 38 C.F.R. § 3.105(e) are still applicable in the instant case and must be addressed.

In any event, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, the Board notes that the Veteran underwent a VA examination of his prostate cancer residuals in November 2009.  In a December 2009 rating decision, the Veteran's 100 percent evaluation for that disability was proposed to be reduced to 40 percent on the basis of that examination.  The Veteran was informed of his rights, including to a predetermination hearing and to submit additional evidence, in a January 2010 letter.  The Veteran requested a hearing in a January 2010 statement, but later failed to appear for the scheduled March 2010 hearing.  The AOJ finalized the discontinuance of the Veteran's 100 percent evaluation for prostate cancer residuals in a May 2010 rating decision and, rather than reducing the rating to 40 percent as originally proposed, the AOJ assigned a more favorable 60 percent evaluation, effective August 1, 2010.  The effective date of the reduction, August 1, 2010, was effective on the last day of the month after expiration of the 60-day period from the date of notice of the May 2010 final rating action, as set forth in the applicable VA regulation.  In light of these facts, the Board finds that the particularized procedure for discontinuing the Veteran's 100 percent evaluation for his prostate cancer residuals was appropriately and adequately completed in this case.  See 38 C.F.R. § 3.105(e).

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes there that is no evidentiary basis for continuance of the 100 percent rating for prostate cancer under DC 7528 after August 1, 2010.  See 38 C.F.R. § 4.7.

The evidence of record, including pertinent VA treatment records and VA genitourinary examinations, does not reveal local recurrence or metastasis of the Veteran's malignant neoplasm of the genitourinary system-prostate cancer after August 1, 2010.

Specifically, in the November 2009 VA examination, the examiner noted that the Veteran underwent a radical prostatectomy in April 2007.   There was no evidence of local recurrence or metastasis from that time.  Likewise, the Veteran's subsequent VA examination and treatment records do not indicate any recurrence or metastasis of prostate cancer.  Notably, the evidence of record does document urinary frequency and dysfunction symptoms, as well as treatment for an elevated PSA throughout the period following August 1, 2010.

There is no evidence or allegation the Veteran underwent further surgical procedure, radiation, chemotherapy, or other therapeutic procedure after August 1, 2010.

In conclusion, the Board emphasizes that, in accordance with the provisions of DC 7528, the AOJ correctly provided the Veteran with a mandatory VA examination in September 2008 and November 2009, and the 100 percent rating was correctly continued for well over six months after the April 2007 radical prostatectomy.  The Veteran reported residuals of erectile dysfunction, as well as urinary frequency and incontinence following August 1, 2010, but there was no evidence of active prostate cancer and his PSA level did not reveal any active malignancy.

Therefore, given the lack of recurrence or metastasis (spreading) of the prostate cancer on or after August 1, 2010, the initial 100 percent rating for prostate cancer was properly discontinued.  See 38 C.F.R. § 4.115b, DC 7528; Rossiello v. Principi, 3 Vet. App. 430 (1992).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56


ORDER

The discontinuance of the 100 percent evaluation for residuals of prostate cancer was proper.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issue on appeal--entitlement to an increased rating for service-connected prostate cancer residuals--must be remanded for further development.

As to the service-connected prostate cancer residuals, the Veteran and his representative have repeatedly contended that the Veteran's urinary and bowel symptomatology is significantly worse than was contemplated by the most recent (August 2010) VA examination.  Moreover, as noted, although 60 percent is the maximum rating for voiding dysfunction, the possibility of a higher rating for symptoms approximating those in the criteria for renal dysfunction or an extraschedular rating cannot be discounted.  Thus, in order to ensure that the record reflects the current extent of this disability, and to consider the possibility of a higher rating under every potential diagnostic code and theory, a VA examination, with findings responsive to the pertinent rating criteria, is needed.

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility from September 2008.  All such available documents should be associated with the claims file.

2. Thereafter, arrange for a VA examination to determine the extent and severity of the Veteran's service-connected prostate cancer residuals.  All necessary studies should be performed.  All pertinent pathology associated with this service-connected disability should be annotated in the evaluation report consistent with the pertinent disability benefits questionnaire (DBQ).

Additionally, the examiner should discuss any occupational impairment caused by these service-connected residuals of prostate cancer.
The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Then readjudicate the issue on appeal, to include consideration of whether the service-connected prostate cancer residuals warrant referral to the Director of Compensation and Pension Services for an extraschedular evaluation.  If the benefits sought are not granted, furnish the Veteran with a supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


